Citation Nr: 0019812	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  98-06 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from February 1943 to 
January 1946.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1997 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs 
Regional Office (VARO), which found that the appellant's had 
failed to present a well grounded claim for service 
connection for dental trauma.


FINDING OF FACT

The record is negative for any medical evidence of in-service 
trauma productive of a dental disorder.


CONCLUSION OF LAW

The claim of entitlement to service connection for dental 
trauma, for the purpose of receiving VA compensation, as well 
as, VA outpatient dental treatment, is not well-grounded.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for dental trauma.  
Specifically, he contends that, while he was stationed in 
London, England, during World War II, he was struck in the 
mouth with a flashlight by a fellow serviceman upon leaving a 
local pub because he sat next to a particular woman.  See 
TRANSCRIPT OF HEARING BEFORE BOARD OF VETERANS' APPEALS (May 2000) at 
3-4; see also TRANSCRIPT OF REGIONAL OFFICE HEARING (February 1997).  
A policeman outside the pub allegedly saw the incident.  Id. 
at 4.  The appellant reports that three or four teeth were 
immediately damaged in that incident and he was taken to the 
dispensary where he received stitches.  Id. at 5.  
Specifically, he reports that a top tooth was cracked and one 
tooth was completely knocked out.  Id. at 6.  After the war 
ended, while in the Philippines, the appellant had two bad 
teeth replaced by gold teeth.  Id.  The appellant reported 
that, other than his Philippine treatment, he never received 
dental treatment post service.  Id.  He noted that, only 
recently, he underwent dental examination by the VA.  Id. at 
9.

38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161 authorize one-time 
dental examination and treatment for service-connected 
noncompensable dental disability.  For veterans discharged 
after October 1981, eligibility for such one-time treatment 
requires submission of an application for such treatment 
within 90 days after service.  The appellant does not contend 
that he is entitled to one-time treatment, nor is there any 
evidence of record which would tend to establish a plausible 
claim for such entitlement.

Dental treatment is authorized for dental disorders due to 
in-service trauma.  38 U.S.C.A. § 1712 (West 1991); 38 C.F.R. 
§ 17.161 (1999).  Dental treatment is also authorized for 
compensable service- connected dental disorders.  Id.  
Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis are defined as non-disabling conditions, 
and may be considered service-connected solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment.  38 C.F.R. § 3.381 (1999).

During the pendency of this appeal, the regulations governing 
dental cases, 38 C.F.R. §§ 3.381 and 4.149, were revised.  64 
Fed. Reg. 30,392-393 (June 8, 1999). The revised regulations 
provide for service connection, for treatment purposes, of 
new caries filled more than 180 days after service entry, or 
of extension of pre-existing caries filled in service if 
replacement of filling is required after 180 days has elapsed 
since the filled was inserted in service.  The new 
regulations specifically preclude service connection for any 
tooth missing at service entry or extracted within 180 days 
of service induction.

The limitation of eligibility for treatment to compensable 
service-connected dental conditions, and the definition of 
non-compensable conditions, are continued under the new 
regulations, and remain unchanged.  38 C.F.R. § 3.381 (1999).  
The Board has considered both the old (1998) regulation and 
the new regulation (1999), but finds that the outcome of the 
appellant's claim is identical under either regulation.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Accordingly, neither regulation is more favorable to the 
appellant.

Under both the old and the new regulations, the significance 
of a finding that a dental condition is due to in-service 
trauma is that the veteran may be authorized to receive any 
VA dental care indicated as reasonably necessary for the 
correction of such service-connected noncompensable condition 
or disability.  38 C.F.R. § 17.161(c) (1998) (1999).  Under 
38 C.F.R. § 17.161(c), the term "service trauma" does not 
include the intended effects of treatment provided during the 
veteran's military service, including tooth extraction.  See 
VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

38 C.F.R. § 4.150, the provision governing those dental 
conditions for which a compensable evaluation may be 
assigned, was not amended.  The provision requiring a 
determination as to whether the dental condition was due to 
combat or trauma, when applicable, was retained.  38 C.F.R. § 
3.381(b) (1999).

In this case, service medical records are negative for dental 
trauma or evidence suggestive of trauma to the mouth.  There 
is no indication of treatment for having been struck in the 
mouth by a flashlight as contended by the appellant.  
Moreover, service separation examination dated January 1946 
shows no abnormalities  of the mouth and gums, or dental 
prosthesis.  There are no dental treatment records. 

The Board finds no evidence of service trauma in the service 
medical records, and the claims file is otherwise negative 
for any clinical evidence relating to a dental disorder.  
While the appellant reported that he was examined recently by 
the VA dental clinic, the Board does not believe that remand 
of this case for the treatment record is necessary because it 
would not help establish entitlement to the benefit(s) sought 
since it would merely be a snapshot of the appellant's 
current dental condition with a dental history as provided by 
the appellant.  Statements of record, as well as, sworn 
testimony of the appellant already provide the Board with the 
appellant's dental history and the recent dental examination 
findings would not provide any objective information 
regarding the state of the appellant's dental/oral health 
during service or medical information contemporaneous with 
the alleged dental trauma.  See Winters v. West, 12 Vet.App.  
203 (1999)("even where the United States Court of Appeals 
for Veterans Claims concludes that an error has been 
committed, it must not vacate or reverse the [Board] decision 
if it is clear that the claimant would have been unsuccessful 
irrespective of the error"); see also Soyini v. Derwinski, 1 
Vet.App. 540 (1991) (strict adherence to the requirement that 
the Board articulate its reasons and bases does not "dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the [same unfavorable] result").

Both the old and new regulations clearly provide that 
conditions such as treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease are not disabling conditions subject to compensation 
under VA laws, and may be considered service-connected solely 
for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment.  See 38 C.F.R. § 
3.381(a) (1999) and 38 C.F.R. § 4.149 (1998) (1999)(in effect 
prior to June 8, 1999). In the present case, the appellant is 
claiming entitlement to service connection for service trauma 
leading to missing or replaced teeth, presumably for the 
purpose of receiving VA dental treatment.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held that in order to be entitled to outpatient 
dental treatment, a veteran must first meet the criteria 
specified in one of the clauses of 38 U.S.C.A. 
§ 1712(b)(1)(A)-(H).  See 38 C.F.R. § 17.161;  Woodson v. 
Brown, 8 Vet. App. 352 (1995), aff'd 87 F.3d 1304 (Fed.Cir. 
1996).  Furthermore, the Court has indicated that, if the 
evidence is insufficient to establish that the veteran is a 
member of one of the "classes" of eligibility for dental 
treatment, then the veteran has not submitted a well-grounded 
or "plausible" claim for entitlement to outpatient dental 
services, and the appeal must be denied.  Woodson, 8 Vet. 
App. at 355; see 38 U.S.C.A. § 1712(b)(1)(A)-(H) (West 1991); 
38 C.F.R. § 17.161 (1999).

The classes of eligibility for dental treatment are set forth 
in 38 C.F.R. § 17.161.  See 38 U.S.C.A. § 1712 (West 1991).  
Only two of those classes are potentially applicable in this 
case.

Class I criteria provides that those having a service-
connected compensable dental disability or condition may be 
authorized dental treatment as necessary to maintain oral 
health and masticatory function.  However, in the present 
case, the evidence does not reflect that the appellant 
sustained an injury or disease in service resulting in 
disability subject to compensation.  See 38 C.F.R. § 4.150 
(1999); see also Woodson, 8 Vet. App. at 354.  As such, the 
appellant does not satisfy Class I criteria.

Class II(a) criteria provides that dental treatment may be 
afforded veterans with a service-connected noncompensable 
dental condition, which resulted from combat wounds or other 
service trauma.  38 C.F.R. § 17.161 (West 1991); see 38 
U.S.C.A. § 1712(a)(1)(C) (1999).  The appellant is not 
eligible under this category because the evidence does not 
reflect that he developed a dental disorder due to combat 
wounds or service trauma.  Again, there is no evidence of 
service trauma.  The Board is not required to accept 
uncorroborated testimony of claimants as to dental treatment 
during service.  See Owens v. Brown, 7 Vet. App. 429 (1995).

In sum, the appellant does not meet any of the criteria for 
eligibility for VA outpatient dental treatment, and he has 
not presented competent evidence of service trauma.  
Therefore, his claim is not well grounded.  See Woodson, 
supra.

As the appellant's claim of entitlement to service connection 
for residuals of dental trauma is not well grounded, his 
claim must be denied. 38 U.S.C.A. § 5107(a) (West 1991).

ORDER

Service connection for dental trauma is denied.




		
	
	Member, Board of Veterans' Appeals



 

